DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on May 28, 2021.
Claim 1 has been amended and are hereby entered.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for producing a roll of a white heat-shrinkable polyester based film, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 7, 2019.
Claims 1 – 8 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 - 8  are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US20030165658) in view of Kim (US20130011587).
As per claim 1, Hayakawa teaches:
A heat shrinkable polyester based film ([Abstract]: “A film roll of a heat-shrinkable polyester film”)
Containing titanium oxide ([0126] “Additionally, fine particles of… titanium dioxide… may also be added if desired.” While Hayakawa appears silent with respect to 
Where the length is between 1000 m and 20000 m and the width is between 400 and 10000 mm ([0127] “The heat-shrinkable polyester film roll has more preferably a film with a width of more than 0.3 m, furthermore preferably of more than 0.4 m. Additionally, the length of the heat-shrinkable polyester film in the roll is more preferably 400 m or more, furthermore preferably 500 m or more.” Examiner additionally notes that the films in the examples are wound to form heat-shrinkable rolls of 0.4 m in width and 1000 m in length, which are both within the claimed ranges.”  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).)  
Wherein the heat shrinkage percentage change in a main shrinkage direction is between 50 – 85% when measured according to a hot water treatment of a treatment temperature of 98°C and a treatment time of 10 seconds (Example 10 in Table 7, found in [0180], shows an average heat shrinkage ratio of 67.7%, which is within the claimed range. As described in paragraph [0073], the heat shrinkage percentage is measured via a different treatment (hot water at 85°C for 10 seconds and then 25°C for 10 seconds).  
Wherein the difference in percentage points between the maximum and minimum heat shrinkage direction among samples is between 0 – 1.5% in the longitudinal and width directions ([0064]: “The long film of the present invention has the heat shrinkage percentages in the maximum shrinkage direction of 20% or more… The variation in the heat shrinkage percentage is… more preferably of the average ±2%.” &  [0073]: “When an average of the heat shrinkage percentages in the orthogonal direction is calculated, the heat shrinkage percentage of each sample in the orthogonal direction falls within a range of ±2% relative to the average.”)
In paragraph 8 of the Affidavit provided on July 14, 2020, Declarant notes that none of the examples of Hayakawa include the addition of titanium dioxide and therefore Hayakawa does not provide a solution to the problem with respect to the difference in specific gravity between the titanium dioxide and resin chips.  Specifically, Declarant notes that without an inner pipe as in the current invention, the difference in specific gravity of the titanium dioxide chips and the resin chips results in films that do not meet the claimed requirements (4) and (6), namely the difference in the percentage points between the maximum and minimum heat-shrinkage percentage change and the difference between the maximum and minimum apparent specific gravity (See Paragraph 12). The process of the Additional Example 2 is to include the titanium dioxide chips directly with the polyester chips (See Table A). Note that the claims do not require any process steps. 
Kim teaches heat-shrinkable polyester-based films for use in labels (Abstract), wherein the films consist of a master batch which contains titanium oxide ([0025]). Kim recognizes the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to provide the titanium-based particles in a side feeder as taught by Kim, motivated by the desire to improve uniformity in the resulting films and to eliminate any issues created by the difference in specific gravity of the polymer particles and titanium-based. It is the Examiner’s position that providing the titanium oxide particles in the manner taught by Kim, would result in a film with the claimed difference in percentage points between the maximum and minimum heat-shrinkage percent change and the claimed difference in percentage points between maximum and minimum apparent specific gravity.
As per claim 4, Hayakawa teaches
Heat shrinkage stress in the main shrinkage direction of the film is 9 MPa or less, wherein the heat shrinkage stress is measured according to a hot air treatment of a treatment temperature of 90°C (Example 10 in Table 8, found in [0181] shows an average heat shrinkage stress of 6.9 MPa. The experimental procedure is found in [0065], which disclosed the same hot air treatment of 90°C, as that claimed.)
The difference between the maximum and minimum heat shrinkage stress in the main shrinkage direction is 1 MPa or less among samples taken across the longitudinal direction or the film width direction (Example 10 in Table 8, found in [0181] shows the difference between the minimum heat stress and maximum heat shrinkage stress is 0.7 MPa. While these samples are only taken across the longitudinal direction, it would 
As per claim 5, Hayakawa teaches
The solvent adhesive strength of the film is between 2 – 10 N/15 mm (Example 5 in Table 5, found in [0178] shows an average solvent adhesion strength of 4.5 N/15 mm. Examiner notes that as described in [0168 - 0170], Example 5 is compositionally the same as Example 10 and it would naturally follow that Example 10 would have the same solvent adhesive strength.)
As per claim 6, Hayakawa teaches
The film containing an amorphous unit derived from isophthalic acid, neopentyl glycol and cyclohexane dimethanol ([0113] “1,4-Cyclohexane dimethanol… have ability of making amorphous part in the resulting polyester….”)
Wherein the difference between the maximum and minimum content of the amorphous unit among samples is 2.0 mol% by mass or less among samples taken across the longitudinal direction or the film width direction (Example 5 in Table 4, found in [0177] shows the difference between the maximum and minimum content of CHDM (cyclohexane dimethanol) is 1.5 mol%. Examiner notes that as described in [0168 - 0170], Example 5 is compositionally the same as Example 10 and it would naturally follow that Example 10 would have the same difference in amorphous unit content.)
As per claims 7 and 8, Hayakawa teaches
Use of the film in a heat shrinkable label for packaging applications ([0002]: “Heat-shrinkable polyester films… have been widely used as shrink… packaging 

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US20030165658) in view of Kim (US20130011587), as applied to claims 1 and 4 - 8, and further in view of Murschall (US20020136875).
As per claim 2, the prior art combination teaches all the limitations of claim 1. The prior art combination does not teach:
A total light transmittance of the film is 40% or less
The difference in percentage points between the maximum and minimum total light transmittance among samples is 3% or less among samples taken across the longitudinal direction or the film width direction.
Murschall teaches thermoplastic white films with titanium dioxide as a white pigment and an optical brightener. Murschall further teaches:
A total light transmittance of the film is 40% or less (Examples 1 and 2 in the Table of [0078] provide light transmittance of 30% and 28%. While the light transmittance of the film is not sampled at different positions along the film, it would have been obvious to one of ordinary skill in the art to minimize variation in the property of light transmittance to obtain an improved quality film.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the films of the prior art combination to include the titanium dioxide pigments as taught by Murschall to achieve the claimed light transmittance and gloss properties. One of ordinary skill would have been motivated to make this modification 
As per claim 3, Murschall teaches:
The gloss of the film is between 40 – 150% on both sides of the film, wherein the gloss is measured at a 60 degree angle (Examples 1 and 2 in the Table of [0078] provide gloss measurements of 50 – 55% on both sides of the film. The gloss is measured at 20°, instead of the claimed 60°, but it is the Examiner’s position that the gloss would also fall within the claimed range under the claimed testing conditions. While the gloss of the film is not sampled at different positions along the film, it would have been obvious to one of ordinary skill in the art to minimize variation in the property of gloss to obtain an improved quality film.)

Response to Arguments
Applicant's arguments filed May 28, 2021, have been fully considered but they are not persuasive. 
Applicant argues that the heat shrinkage deviation of the films obtained using a side feeder are at least 1.7% or more, as shown in Table 3 of Kim, and therefore, Kim does not disclose a method capable of producing a film roll in which the differences in percentage points between the maximum and minimum heat-shrinkage percent change in the main shrinkage direction among samples in both the width and longitudinal direction is 1.5% or less. Examiner respectfully disagrees. Hayakawa teaches a heat shrinkable polyester film that is uniform in heat shrinkage properties substantially over the entire length of the film ([0001]). Hayakawa teaches 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/J.N.C./Examiner, Art Unit 1789